Citation Nr: 1029399	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-37 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim as to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant claims that he had recognized active military 
service with the United States (U.S.) Armed Forces during his 
service with the Brazilian Air Force during the period of January 
1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied the appellant's claim for compensation 
because he did not have evidence of U.S. military service.

Irrespective of the RO's decision, the Board must make a 
threshold preliminary determination of whether there is new and 
material evidence to reopen this claim before proceeding further, 
because this initial determination affects the Board's 
jurisdiction to adjudicate the claim on its underlying merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims).    

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  


FINDINGS OF FACT

1.  The appellant's claim for basic eligibility for VA benefits 
was denied in an RO decision of March 1999.

2.  The evidence submitted since the decision of March 1999 
pertinent to the claim for basic eligibility for VA benefits is 
either cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The March 1999 RO decision, which denied the claim for basic 
eligibility for VA benefits, is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).

2.  The evidence received since the March RO 1999 decision, which 
denied the claim for basic eligibility for VA benefits, is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and that 
the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the application to reopen the claim 
for basic eligibility to VA benefits in October 2008, an August 
2008 letter advised appellant of the evidence necessary to 
substantiate a claim for basic eligibility for VA benefits, and 
advised of his respective duties.  The content of this notice 
also complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The claim was also readjudicated in the December 2008 
statement of the case and while appellant was not provided with 
notice concerning the bases for assigning ratings and effective 
dates, since the Board has determined that the evidence does not 
support the reopening of his claim, this lack of notice is not 
considered prejudicial to the appellant.  

In summary, the Board finds that appellant has had a meaningful 
opportunity to participate effectively in the processing of his 
claim as he had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Indeed, he has 
submitted several statements regarding his contentions with 
respect to a possible relationship between his former Brazilian 
Air Force unit and the U.S. Armed Forces.  He was also afforded a 
personal hearing before the Board in May 2010.  

Next, VA has a duty to assist the appellant in the development of 
the claim.  In this regard, a National Personnel Records Center 
(NPRC) certification has been obtained, and additional statements 
and testimony have been received from the appellant.  The 
appellant has not identified any additional records that would 
support his claim.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in this 
case.  No further assistance to the appellant with the 
development of evidence is required, nor has any delay in notice 
of the VCAA resulted in any prejudice to the appellant.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board also points out that the appellant does not have status 
as a Veteran.  The notice provisions and duty to assist 
provisions are not applicable to a claim where the claim cannot 
be substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-04.  


II.  New and Material Evidence

The term "Veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

For purposes of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active Duty, 
or original Certificate of Discharge, without verification from 
the appropriate service department under the following 
conditions:  (1) the evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time, and character of service; and, (3) in the opinion 
of the VA, the document is genuine and the information contained 
in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does 
not submit evidence of service or the evidence does not meet the 
requirements of this section, VA shall request verification of 
service from a service department.  38 C.F.R. § 3.203(c).

The RO, in a decision dated in March 1999, denied the appellant's 
claim for basic eligibility for VA benefits on the basis that he 
did not have recognized service.  The appellant did not submit a 
notice of disagreement with this decision and accordingly, it 
became final when the appellant failed to perfect his appeal of 
that decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, his claim for basic 
eligibility for VA benefits may only be reopened if new and 
material evidence is submitted.  

At the time of the decision, the record consisted of statements 
from the appellant regarding a purported relationship between his 
Brazilian unit and the U.S. Armed Forces.  

Added to the record since the RO's March 1999 decision are 
additional statements and testimony from the appellant, 
information about the Brazilian and Philippine Armed Services, 
and a communication from the National Personnel Research Center 
(NPRC) indicating that they could not identify a record for the 
appellant.  Again, the appellant claims that he did not serve in 
the U.S. military, but he served in the Brazilian military and 
was told that he was part of the U.S. Army.

The RO's March 1999 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence is 
new and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the Board 
must examine all of the evidence submitted since the last final 
denial.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, 
this means that the Board must examine all the evidence submitted 
since the March 1999 RO decision.

Applicable regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which relates to an unestablished fact necessary 
to substantiate the claim, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  At the time 
of the prior denial in 1999, the appellant was making the same 
allegations that he is now making in his application to reopen, 
namely that his Brazilian Air Force unit had some form of 
recognized association with the U.S. Armed Forces.  Since that 
determination, the appellant has submitted additional statements 
and other information, but no evidence has been introduced that 
would demonstrate qualifying service.  In fact, the record now 
contains a communication from NPRC documenting that there is no 
record for the appellant.  Accordingly, the additional evidence 
is not new and material.  Instead, the evidence is cumulative of 
the already established fact that the appellant served in the 
Brazilian Air Force but has no qualifying service.  The Court has 
held that evidence that corroborates a previously established 
fact is cumulative.  See Anglin v. West, 203 F.3d 1343 (Fed. Cir. 
2000).  Accordingly, the claim is not reopened.


ORDER

The application to reopen the claim for basic eligibility for 
Department of Veterans Affairs (VA) benefits is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


